Citation Nr: 1013505	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 
1972 to January 1975.  He also served in the U.S. Army 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On the Veteran's VA Form 9, Substantive Appeal, he requested 
a hearing before a Veterans Law Judge.  In a March 2006 
statement, however, he withdrew his request for a hearing.  


FINDINGS OF FACT

1.  In a January 1976 decision the RO denied a claim for 
service connection for residuals of a back injury, claimed as 
backaches.  The Veteran did not initiate an appeal.  

2.  The evidence received since the January 1976 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
residuals of a back injury or raise a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a back injury is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the Veteran's claims of service connection for left 
knee, lumbar scoliosis, and alopecia disabilities, VA must 
look at the bases for the denial in the prior decision(s) and 
respond with a VCAA notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been 
met to the extent necessary.  In August 2005, prior to the 
initial decision on the claim, the RO furnished a letter to 
the Veteran addressing all pertinent notice elements 
delineated in 38 C.F.R. § 3.159, and further advised the 
Veteran that his claim of service connection for a back 
disability had been previously denied in 1976 and that in 
order to reopen the claim, he had to submit new and material 
evidence showing that the claimed conditions had been 
incurred during service.

The RO addressed the Dingess/Hartman elements in a July 2006 
letter.  It did not reconsider the claim prior to certifying 
the claim on appeal to the Board.  Nevertheless, the Board 
finds that any such error is nonprejudicial to the claimant 
as the Board, herein, finds that new and material evidence 
has not been received to reopen the claim.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  Neither the Veteran nor his representative has 
argued otherwise.

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's service medical records have been 
obtained.  In addition, numerous VA outpatient treatment 
records are associated with the claims file.  It appears that 
all relevant, available records have been obtained.  The 
Veteran has neither submitted nor identified any additional 
post-service private clinical records pertaining to his claim 
and none is evident from a review of the record.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).

The Veteran has not been provided a VA examination in 
connection with the claim.  However, as set forth below, the 
Board has determined that new and material evidence has not 
been received to reopen the claim.  Thus, no examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing 
that the duty to provide a VA medical examination applies 
only if new and material evidence is presented or secured).

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to 
the claim decided herein.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issue now being decided.  Neither the 
Veteran nor his representative has argued otherwise.

II. Analysis

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

For claims such as these, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

The Veteran alleges that a back disability is related to back 
symptoms he experienced during service.

In 1975, the Veteran filed a claim with the RO seeking 
service connection for a back condition, characterized as 
"backaches."  Evidence before the RO included his service 
treatment records and a report from a December 1975 VA 
examination.  The service treatment records revealed that he 
was seen on two occasions in June 1973 with complaints of 
back pain.  He was not diagnosed with any back condition.  
The remainder of the Veteran's service treatment records was 
negative for any complaints or findings of a back condition.  
The December 1975 VA examination revealed normal x-ray 
examination of the lumbar spine.  He was diagnosed with a 
back strain.  

In the January 1976 decision the RO denied the claim, finding 
that the complaints of back pain during service were acute 
and transitory and did not result in a chronic back 
condition.  The Veteran was notified of the RO's decision, 
but did not appeal.  Because the Veteran did not file a 
formal appeal, the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In August 2005, the Veteran filed a request to reopen a claim 
for residuals of a back injury.  The condition the Veteran 
described is essentially the same as that claimed in 1975.  
See generally Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Thus, the Board has reviewed the entire record, with 
particular attention to the additional evidence received 
since the final decision denying service connection.  After 
reviewing the record, the Board finds that the additional 
evidence received is not new and material within the meaning 
of 38 C.F.R. § 3.156.

Evidence received since that decision includes VA treatment 
records.

The VA treatment records reveal treatment for lumbar 
radiculopathy and neurogenic claudication.  An EMG 
examination in December 2003, for example, revealed 
electrophysiological evidence of mild lumbosacral 
radiculopathy.  An August 2003 x-ray examination revealed 
evidence of narrowing of the L4-5 and L3-4 intervertebral 
disk spaces.  

These records showing complaints and treatment for a back 
condition were not of record at the time of the earlier 
decision, and thus, are clearly new.  They help to clarify 
the nature and extent of the current back disability.  
However, they do not relate to an unestablished fact missing 
from the earlier final denial; namely, they do not show that 
the Veteran had a chronic back condition during service, or, 
more importantly, indicate a relationship between a current 
back condition and the Veteran's active duty service.

Moreover, there is new evidence indicating that the current 
back condition is not related to service.  For example, 
during VA treatment in August 2003, the Veteran related a 5 
month history of back pain.  In addition, an October 2004 VA 
neurosurgery history and physical noted the Veteran's reports 
of a 2-3 year history of low back pain.  Clearly, these 
statements attributed to the Veteran do not raise a 
reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the previously denied claim.

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection for residuals of a 
back injury, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for 
residuals of a back injury is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


